DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-20 of U.S. Patent No. 10,585,572. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #16/814,611 
1
2
3
4
5
6
7
8
9
10
Patent Application #10,585,572 
1
1
2
3
4
5
6
7
8
9


Present Application #16/814,611 
11
12
13
14
15
16
17
18
19
20
Patent Application #10,585,572 
10
11
12
14
15
16
17
18
19
20


Present Application #16/814,611 Claim 1
Patent Application #10,585,572 Claim 1
A method for rendering one or more user interface elements, comprising:
A method for rendering one or more user interface elements on a display device, comprising:
at a computer system, the computer system comprising one or more processors and 


storing in the memory information for
associating 

a user interface element with a plurality of layouts, each layout corresponding to a device type and including one or more user interface objects associated with the user interface element;
a plurality of layouts of the one or more user interface elements, each layout corresponding to at least one type of display device and including one or more objects associated with the one or more user interface elements;

receiving a request for rendering a first user interface element on the display device that is integrated in or is locally coupled to the computer system;
identifying a type of a display device coupled to the computer system; 
identifying a type of the display device;
determining that the identified type of the display device corresponds to the device type of a first layout of the plurality of layouts;
determining that the identified type of the display device corresponds to a first one of the at least one type of display device;
extracting information of the one or more user interface objects of the first layout; and
extracting the information for a first layout corresponding to the first one of the at least one type of display device, including extracting information for a subset of the one or more objects that is stored in association with the first layout and corresponds to the first user interface element; and
rendering the one or more user interface objects corresponding to the user interface element on the display device according to the extracted information for the first layout.
rendering the subset of the one or more objects corresponding to the first user interface element on the display device according to the extracted information for the first layout.


Claim 1 of the present invention differs from claim 1 of the patent application in that claim 1 of the present invention is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.

Present Application #16/814,611 Claim 2
Patent Application #10,585,572 Claim 1
The method of claim 1, wherein the computer system is integrated in the display device or 

receiving a request for rendering the user interface element on the display device; and
…receiving a request for rendering a first user interface element on the display device that is integrated in or is locally coupled to the computer system…
storing, in the memory information, for the plurality of layouts associated with the user interface element.
…storing in the memory information for a plurality of layouts of the one or more user interface elements, each layout corresponding to at least one type of display device and including one or more objects associated with the one or more user interface elements…


Present Application #16/814,611 Claim 3
Patent Application #10,585,572 Claim 2
The method of claim 1, wherein the information for each of the one or more user interface objects associated with the user interface element identifies one or more of:
The method of claim 1, wherein the information for each of the subset of objects associated with the first user interface element identifies one or more of:
an icon to be displayed in the user interface element, a text to be displayed in the user interface element, a position and a size of the respective user interface object, and an operation associated with the respective user interface object.
an icon to be displayed in the first user interface element, a text to be displayed in the first user interface element, a position and a size of the respective object, and an operation associated with the respective object.


Present Application #16/814,611 Claim 4
Patent Application #10,585,572 Claim 3
The method of claim 1, wherein:
The method of claim 1, wherein:
the plurality of layouts includes two distinct layouts;
the plurality of layouts includes two distinct layouts;
a first one of the two distinct layouts corresponds to a first television type of display devices having a first screen resolution and a first size; and
a first one of the two distinct layouts corresponds to a first television type of display devices having a first screen resolution and a first size; and
a second one of the two distinct layouts corresponds to a second television type of display devices having a second screen resolution and a second size that are distinct from the first screen resolution and the first size, respectively.
a second one of the two distinct layouts corresponds to a second television type of display devices having a second screen resolution and a second size that are distinct from the first screen resolution and the first size, respectively.


Present Application #16/814,611 Claim 5
Patent Application #10,585,572 Claim 4
The method of claim 1, wherein
The method of claim 1, wherein

the plurality of layouts at least includes a vertical layout and a horizontal layout for rendering each of the one or more user interface elements as a horizontal user interface element and a vertical user interface element, respectively.	


Present Application #16/814,611 Claim 6
Patent Application #10,585,572 Claim 5
The method of claim 5, wherein:
The method of claim 4, wherein
for each layout, the device type corresponding to the respective layout has a distinct screen resolution and a distinct size;
for each layout, each of the respective at least one type of display device corresponding to the respective layout has a distinct screen resolution and a distinct size, and 
the identified type of the display device corresponding to the device type of the first layout is a first device type corresponding to television devices; the first layout is the vertical layout; and
the first one of the at least one type of display device associated with the first layout is a first device type corresponding to television devices, and
the user interface element is rendered as the vertical user interface element according to the first layout.
the first user interface element includes a horizontal user interface element.


Claim 6 of the present invention differs from claim 5 of the patent application in that claim 6 refers to a “vertical user interface element,” where claim 5 of the patent application refers to a “horizontal user interface element,” where it is well known that “vertical” is the opposite of “horizontal,” thus only distinguishing a different orientation, without changing the scope of the invention.
  
Present Application #16/814,611 Claim 7
Patent Application #10,585,572 Claim 6
The method of claim 5, wherein:
The method of claim 4, wherein
the identified type of the display device corresponding to the device type of the first layout is a second device type corresponding to one or more personal devices distinct from television devices;
the first one of the at least one type of display device associated with the first layout is a second device type corresponding to one or more personal devices distinct from television devices, and 
the first layout is the horizontal layout; and


the user interface element includes a vertical user interface element.


Claim 7 of the present invention differs from claim 6 of the patent application in that claim 7 refers to a “horizontal user interface element,” where claim 6 of the patent application refers to a “vertical user interface element,” where it is well known that “vertical” is the opposite of “horizontal,” thus only distinguishing a different orientation, without changing the scope of the invention.

Present Application #16/814,611 Claim 8
Patent Application #10,585,572 Claim 7
The method of claim 5, wherein rendering the one or more user interface objects corresponding to the user interface element includes:
The method of claim 4, wherein rendering the subset of the one or more objects corresponding to the first user interface element includes:
in accordance with a determination that the first layout is the horizontal layout, rendering the user interface element including the one or more user interface objects on the display device along a top side of the display device; and
in accordance with the determination that the first one of the at least one type of display device corresponding to the identified type of the display device is associated with the horizontal layout, rendering the first user interface element including the subset of the one or more objects on the display device along a top side of the display device; and
in accordance with a determination that the first layout is the vertical layout, rendering the user interface element including the one or more user interface objects on the display device along a left side of the display device.
in accordance with the determination that the first one of the at least one type of display device corresponding to the identified type of the display device is associated with the vertical layout, rendering the first user interface element including the subset of the one or more objects on the display device along a left side of the display device.


Present Application #16/814,611 Claim 9
Patent Application #10,585,572 Claim 8
The method of claim 5, wherein
The method of claim 4, wherein
the user interface element, rendered in accordance with the horizontal layout, matches the user interface element, rendered in accordance with the vertical layout.
the first user interface element, rendered in accordance with the horizontal layout, matches the first user interface element, 


Present Application #16/814,611 Claim 10
Patent Application #10,585,572 Claim 9
The method of claim 5, wherein
The method of claim 4, wherein
the user interface element that corresponds to the vertical layout includes a first plurality of objects, and the user interface element that corresponds to the horizontal layout includes a second plurality of objects, and 
the first user interface element that corresponds to the vertical layout includes a first plurality of objects, and the first user interface element that corresponds to the horizontal layout includes a second plurality of objects, and 
wherein the first plurality of objects include one or more user-selectable user interface objects that are not included in the second plurality of objects.
wherein the first plurality of objects include one or more user-selectable user interface objects that are not included in the second plurality of objects.


Present Application #16/814,611 Claim 11
Patent Application #10,585,572 Claim 10
The method of claim 5, wherein
The method of claim 4, wherein
the user interface element that corresponds to the vertical layout includes a first plurality of objects, and the user interface element that corresponds to the horizontal layout includes a second plurality of objects, and 
the first user interface element that corresponds to the vertical layout includes a first plurality of objects, and the first user interface element that corresponds to the horizontal layout includes a second plurality of objects, and 
wherein the second plurality of objects include one or more user-selectable user interface objects that are not included in the first plurality of objects.
wherein the second plurality of objects include one or more user-selectable user interface objects that are not included in the first plurality of objects.


Present Application #16/814,611 Claim 12
Patent Application #10,585,572 Claim 11
A computer system for rendering one or more user interface elements, comprising one or more processors;
A computer system for rendering one or more user interface elements on a display device, wherein the computer system is integrated in or locally coupled to the display device, comprising one or more processors;
memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for:
memory storing one or more programs, for execution by the one or more processors, for rendering the one or more user interface elements on the display screen of the device, the one or more programs including instructions for:	

storing in the memory information for
associating


a plurality of layouts of the one or more user interface elements, each layout corresponding to at least one type of display device and including one or more objects associated with the one or more user interface elements;

receiving a request for rendering a first user interface element on the display device that is integrated in or is locally coupled to the computer system;
identifying a type of a display device coupled to the computer system;
identifying a type of the display device;
determining that the identified type of the display device corresponds to the device type of a first layout of the plurality of layouts;
determining that the identified type of the display device corresponds to a first one of the at least one type of display device;
extracting information of the one or more user interface objects of the first layout; and
extracting the information for a first layout corresponding to the first one of the at least one type of display device, including extracting information for a subset of the one or more objects that is stored in association with the first layout and corresponds to the first user interface element; and
rendering the one or more user interface objects corresponding to the user interface element on the display device according to the extracted information for the first layout.
rendering the subset of the one or more objects corresponding to the first user interface element on the display device according to the extracted information for the first layout.


Claim 12 of the present invention differs from claim 11 of the patent application in that claim 12 of the present invention is broader in scope than claim 11 of the patent application, thus encompasses that of the patent application.

Present Application #16/814,611 Claim 13
Patent Application #10,585,572 Claim 12
The computer system of claim 12, wherein
The computer system of claim 11, wherein
each layout further has a layout style identifying whether the user interface element is displayed as a vertical user interface element or a horizontal user interface element.
for each of the one or more user interface elements, each layout further has a layout style identifying whether the respective user interface element is displayed as a vertical user interface or a horizontal user interface.



Patent Application #10,585,572 Claim 14
The computer system of claim 12, wherein rendering the one or more user interface objects corresponding to the user interface element further comprises:
The computer system of claim 11, wherein rendering the subset of the one or more objects corresponding to the first user interface element further comprises:
rendering a subset of user-selectable user interface objects in the user interface element; 
rendering one or more user-selectable user interface objects in the first user interface element;
detecting a user selection in the subset of user-selectable user interface objects; and
detecting a user selection of one of the one or more user-selectable user interface objects; and
expanding the selected user interface object.
expanding the selected one of the one or more user-selectable user interface objects.


Present Application #16/814,611 Claim 15
Patent Application #10,585,572 Claim 15
The computer system of claim 14, wherein
The computer system of claim 14, wherein
the selected user interface object corresponds to a list of additional user interface objects, and
the selected one of the user interface objects corresponds to a list of additional user interface objects, and 
expanding the selected user interface object includes displaying the list of additional user interface objects at a predetermined location separately on the display device while displaying the selected user interface object.
expanding the selected one of the user interface objects includes displaying the list of additional user interface objects at a predetermined location separately on the display device while displaying the selected one of the user-selectable user interface objects.


Present Application #16/814,611 Claim 16
Patent Application #10,585,572 Claim 16
A non-transitory computer readable storage medium storing one or more programs for execution by one or more processors of a computer system, the one or more programs including instructions for:
A non-transitory computer readable storage medium storing one or more programs for execution by one or more processors of a computer system coupled with a device with a display screen, wherein the computer system is integrated in or locally coupled to the display device, the one or more programs including instructions for

storing in the memory information for
associating

a user interface element with a plurality of layouts, each layout corresponding to a device type and including one or more user interface objects associated with the user interface element;
a plurality of layouts of one or more user interface elements, each layout corresponding to at least one type of display device and including one or more objects associated with the one or more user interface elements;

receiving a request for rendering a first user interface element on the display device that is integrated in or is locally coupled to the computer system; 
identifying a type of a display device coupled to the computer system;
identifying a type of the display device;
determining that the identified type of the display device corresponds to the device type of a first layout of the plurality of layouts;
determining that the identified type of the display device corresponds to a first one of the at least one type of display device;
extracting information of the one or more user interface objects of the first layout; and
extracting the information for a first layout corresponding to the first one of the at least one type of display device, including extracting information for a subset of the one or more objects that is stored in association with the first layout and corresponds to the first user interface element; and
rendering the one or more user interface objects corresponding to the user interface element on the display device according to the extracted information for the first layout.
rendering the subset of the one or more objects corresponding to the first user interface element on the display device according to the extracted information for the first layout.


Claim 16 of the present invention differs from claim 16 of the patent application in that claim 16 of the present invention is broader in scope than claim 16 of the patent application, thus encompasses that of the patent application.

Present Application #16/814,611 Claim 17
Patent Application #10,585,572 Claim 17
The non-transitory computer readable storage medium of claim 16, the one or more programs further comprising instructions for:
The non-transitory computer readable storage medium of claim 16, the one or more programs further comprising instructions for:
rendering a subset of user-selectable user interface objects in the user interface element;
rendering one or more user-selectable user interface objects in the first user interface element;
detecting a user selection in the subset of user-selectable user interface objects; and
detecting a user selection of one of the one or more user-selectable user interface objects; and
in accordance with the determination that the identified type of the display device is a first device type, expanding the selected user interface object; and
in accordance with the determination that the identified type of the display device is a first device type, expanding the selected user interface object; and

in accordance with the determination that the identified type of the display device is a second device type distinct from the first device type, maintaining a display of the user-selected user interface object.


Present Application #16/814,611 Claim 18
Patent Application #10,585,572 Claim 18
The non-transitory computer readable storage medium of claim 16, wherein 
The non-transitory computer readable storage medium of claim 16, wherein rendering the subset of the one or more objects corresponding to the first user interface element further comprises:
the one or more user interface objects include a subset of user-selectable user interface objects, and
rendering one or more user-selectable user interface objects of the first user interface element, wherein
when the user interface element is rendered as a vertical user interface element, the subset of user-selectable user interface object is configured to be accessed by non-touch-based input means associated with the display device.
when the first user interface element is rendered as a vertical user interface element, the one or more user-selectable user interface objects are configured to be accessed by non-touch-based input means associated with the display device.


Present Application #16/814,611 Claim 19
Patent Application #10,585,572 Claim 19
The non-transitory computer readable storage medium of claim 16, wherein rendering the one or more user interface objects corresponding to the user interface element further comprises:
The non-transitory computer readable storage medium of claim 16, wherein rendering the subset of the one or more objects corresponding to the first user interface element further comprises:
rendering the one or more user interface objects of the user interface element, independently of the identified type of the display device.
rendering one or more user-selectable user interface objects of the first user interface element, independently of the identified type of the display device.


Present Application #16/814,611 Claim 20
Patent Application #10,585,572 Claim 20
The non-transitory computer readable storage medium of claim 16, wherein:
The non-transitory computer readable storage medium of claim 16, wherein:
the plurality of layouts at least include a vertical layout and a horizontal layout for rendering the user interface element as a vertical user interface element and a horizontal user interface element, respectively;
the plurality of layouts at least include a vertical layout and a horizontal layout for rendering each of the one or more user interface elements as a horizontal user interface element and a vertical user interface element, respectively;	

for each layout, each of the at least one type of display device corresponding to the respective layout has a distinct screen resolution and a distinct size;
the device type associated with the horizontal layout corresponds to a television device; and
the at least one type of display device associated with the horizontal layout includes a television device; and
the device type associated with the vertical layout corresponds to one or more personal devices distinct from television devices.
the at least one type of display device associated with the vertical layout includes one or more personal devices distinct from television devices.	



Allowable Subject Matter

Claims 1-20 would be allowable if the Double Patenting rejection above may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  The present invention relates to rendering user interface elements in accordance with associated display device types. Prior art of record includes: Kino et al. (US 6,469,719) disclose a graphical user interface apparatus with a layout unit for determining and controlling the layout of menu items to be displayed; Yamamoto (US 2011/0131513) discloses a user interface (UI) generation apparatus further comprising various components for defining UI objects and layouts of the UI objects; Lee et al. (US 2009/0064039) disclose a system and method of displaying list items that includes defining a plurality of list items, defining a plurality of layouts, and linking each list item to a layout such that each layout can be linked to one or more list items; Stuhec (US 2008/0162529) discloses a system and method providing layout information configured for use in displaying an instance of a data element in a graphical user interface; Melhem et al. (US .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612